Citation Nr: 1045452	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1970 to November 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO denied service 
connection for a right knee disability.  In May 2008, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in June 2009, and the Veteran filed a 
substantive appeal in July 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  There is no competent medical evidence that the Veteran's 
pre-existing right knee disability was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for a right knee disability, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The March 2008 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the January 2008 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records, and the report of an October 1970 Medical Board 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with the claim for service connection for a 
right knee disability is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) (2010).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

The evidence of record clearly establishes that the Veteran 
suffered a right knee injury prior to service.  At entrance, the 
Veteran completed a report of medical history.  He reported 
suffering a right knee injury 3 months prior to enlistment.  The 
Veteran stated that he tore a ligament and was treated with nerve 
blocks and a knee brace.  He also indicated a history of swollen 
and painful joints and episodes of his knee locking.  On 
examination in October 1970, the Veteran's lower extremities were 
marked as abnormal.  His right knee was examined and reported to 
be within normal limits; however, his reported history of a torn 
knee ligament was noted.  The examiner's recommendation was one 
day of light duty.  

The Veteran contends that his right knee was asymptomatic when he 
entered service and his condition deteriorated during service.  
In various statements submitted to the RO, the Veteran asserted 
that his right knee was injured over a year prior to service, 
rather than 3 months prior to enlistment, as noted in his service 
treatment records.  In his substantive appeal, the Veteran stated 
that he did not tear a ligament in his right knee prior to 
service; rather, this occurred during service.

The Board points out that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Veteran is also competent to 
testify about observable symptoms or injury residuals.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, in assessing the credibility of lay evidence, such 
assertions must be weighed against the medical evidence.  Cf. 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

An October 1970 service treatment record indicates that the 
Veteran's right knee gave way while he was running.  The examiner 
noted that the right knee was swollen and painful.  The 
impression was right knee effusion, probable chronic internal 
derangement, a condition which pre-existed enlistment.  
Subsequently, in October 1970, a Medical Board recommended the 
Veteran be discharged due to erroneous enlistment.  

The Medical Board concluded that the Veteran's right knee 
disability pre-existed service and was not aggravated by service.  
The Medical Board noted that while on active duty, the Veteran's 
right knee symptoms reoccurred and were unresponsive to 
treatment.  On examination, the Veteran's right knee was tender 
and revealed a moderate effusion.  The Medical Board concluded 
that the Veteran did not meet the minimum standards for 
enlistment or induction and that he had no physical disability 
incurred or aggravated by active military service.  

The Board points out that the Medical Board's opinion constitutes 
the only competent opinion to address in-service aggravation of 
the Veteran's pre-existing right knee disability, and that 
neither the Veteran nor his representative have presented or 
identified any contrary, competent evidence or opinion.  

Moreover, the private medical evidence submitted by the Veteran 
supports the Medical Board's finding that there was no in-service 
aggravation.  During treatment for his right knee disability in 
January 1974, the examiner's report noted that the Veteran 
injured his right knee while water skiing several years ago.  The 
Veteran reported that he was doing well until recently when he 
banged his knee on a ladder.  There is no mention of any 
aggravation of the Veteran's right knee injury during his 1 month 
and 7 days of service.  The Board finds these statements-made 
only 3 years after service and contemporaneous to treatment for 
his right knee disability-to be highly probative.

Furthermore, to the extent lay assertions are offered in an 
attempt to establish a medical finding of aggravation of the 
Veteran's pre-existing right knee injury during service, such an 
attempt must fail.  The matter of aggravation of a disability is 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not 
shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render a 
probative (persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for a right knee disability must be denied.  
In reaching the determination to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
a finding that the Veteran's right knee disability was aggravated 
by service, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for a right knee disability is denied.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


